FIRST CIRCUIT

ek Ok ok ok ok ok

2021 CA 1466

STATE OF LOUISIANA

COURT OF APPEAL

JS fl) SUCCESSION OF WILLIE B. SAUCIER

JUDGMENT RENDERED:

eK oe ok ok ook ok

Appealed from

JUN 2 9 2022

 

The Twenty-First Judicial District Court
Parish of Livingston « State of Louisiana

Docket Number 17,272 * Division C

The Honorable Erika W. Sledge, Presiding Judge

Dennis M. Laborde
Barataria, Louisiana
Julie Quinn

Baton Rouge, Louisiana

Wendy L. Edwards
John P. Aydell
Baton Rouge, Louisiana

2 ok ok ok ok ok ok

ook Ok ok ok ok ok

COUNSEL FOR APPELLANT
PLAINTIFF—Peggy L. Saucier

COUNSEL FOR APPELLEES
DEFENDANTS—

Christopher J. Saucier, Jonathan
P. Saucier, Kenneth W. Saucier,
and Carl A. Saucier

BEFORE: MCCLENDON, WELCH, AND THERIOT, JJ.

pm TL. sagas a pest mn Lis pact wth Atmos
WELCH, J.

Peggy L. Saucier appeals a judgment of the trial court, which denied her
claim for reimbursement against the Succession of Willie B. Saucier (“the
succession”), classified three specific bank accounts as co-owned by her and the
succession, and classified “all assets purchased from” those three specific bank
accounts as co-owned by Peggy and the succession. For reasons that follow, we
dismiss this appeal.

BACKGROUND

Willie B. Saucier died on December 12, 2018. At the time of his death, he
was married to Peggy. Willie had four children from a prior marriage that survived
him: Christopher Saucier, Jonathan Saucier, Carl A. Saucier, and Kenneth W.
Saucier (collectively “the surviving children”).

Prior to Peggy and Willie’s marriage, on January 19, 2005, they executed a
pre-nuptial agreement, establishing a separate property regime and renouncing the
legal regime of the community of acquets and gains. The pre-nuptial agreement
specifically set forth that Peggy’s separate property included a “Transamerica Life
Insurance Co. (Annuity) Policy ....” The pre-nuptial agreement also provided:

[Peggy and Willie] may maintain one or more joint accounts into

which they may, from time to time, voluntarily deposit their separate

property funds to be used to defray the expenses of the marriage.

[Peggy and Willie] may agree between themselves as to how and to

when to contribute to these accounts. [Peggy and Willie] agree that

purchases made with funds in these accounts shall be presumed to be

owned equally by [Peggy and Willie] unless purchases made from

these accounts are with separate funds that have been voluntarily

placed in these accounts with the specific intent to remain separate or

to purchases made from these accounts with separate funds that have

been improperly placed in these accounts by an agent or legal

representative of [the spouse] whose separate funds have been so

placed in these accounts.”

Several months after Willie’s death, on June 20, 2019, Peggy filed a petition

to open the succession. Therein, she alleged that Willie died intestate, that more

than ten days had elapsed since his death, and that no one had applied to serve as
administrator of the succession. Therefore, she requested that she be appointed
independent adminstratix of the succession, without bond. However, no order
appointing Peggy as administratix—independent or otherwise—was signed by the
trial court, no oath of office was signed by Peggy, and no letters of independent
administration (or otherwise) were issued to her by the Clerk of Court.
Nevertheless, on August 27, 2019, Peggy filed a sworn detailed descriptive list of
assets and liabilities of the succession, along with a motion and order that it be
placed under seal, which the trial court granted.

According to the sworn detailed descriptive filed by Peggy, Willie’s assets
included: a 50% interest in various real estate, which had a total value of
$119,150.00; a 50% interest in various stocks, bonds, and brokerage accounts,
which had a total value of $108,928.41; a 50% interest in cash and cash
equivalents, which had a total value of $148,810.49; a 50% interest in
miscellaneous property, which had a total value of $25,934.50; and a 100% interest
in miscellaneous property, which had a total value of $8,939.00. Peggy also listed
the following as Willie’s liabilities: funeral expenses in the total amount of
$9,474.39, administrative expenses in the amount of $600.00, and debts in the total
amount of $273,995.08. Included in the list of debts was a debt in the amount of
$272,054.09 for “Reimbursement of One-Half of Separate Transamerica Funds due
Peggy Saucier (Total: $544,108.19).”

On October 7, 2019, the surviving children filed a combined motion to
oppose Peggy’s request to be appointed independent administratrix, to strike the
sworn detailed descriptive list filed by Peggy, to vacate the order that the sworn
detailed descriptive list be sealed, and to appoint Christopher as independent
administrator of the succession. In objecting to Peggy’s appointment as
independent administrator, the surviving children noted that Peggy, while holding

herself out as independent administratrix, filed a sworn detailed descriptive list that

Go
listed herself as a creditor of the succession for a significant sum of money. The
surviving children alleged that prior to Peggy’s and Willie’s marriage, they
executed a separate property agreement, and that under the terms of that
agreement, Peggy was not a successor to any assets of the succession. They
further requested that, since Peggy was not appointed independent administratrix,
her sworn detailed descriptive list should be stricken and the order that it be sealed
should be vacated. Lastly, the surviving children asserted that Christopher should
be appointed independent administrator of the succession, that he met all
qualifications to serve as independent administrator, and that he would accept the
appointment if granted by the trial court.

At a hearing on the pending motions, Peggy and the surviving children
entered into a stipulated judgment wherein Peggy withdrew and recalled her
request for appointment as administratrix; the surviving children withdrew their
motion to strike the sworn detailed descriptive list filed by Peggy, with the proviso
that the assertions set forth in Peggy’s sworn detailed descriptive list were not to be
afforded the presumption of correctness or prima facie proof of the matters
asserted therein under La. C.C.P. art. 3137; Christopher was appointed as
independent administrator of the succession, without bond, and the Clerk of Court
would issue Letters of Independent Administration to him upon his compliance
with law, including taking the Oath of Office; pending further order of the court or
unless the parties agreed otherwise; Peggy would be permitted to maintain
exclusive residency in the former matrimonial domicile and would be responsible
for maintaining fire and liability insurance coverage and paying property taxes on
the home while occupying it; and the funds in two specific bank accounts—a
checking and a savings account—as well as any accounts determined to be jointly
in the name of Peggy and Willie or co-owned by them, were frozen until further

order of the court or until the parties agreed otherwise in writing.
On February 22, 2021, Peggy filed a formal proof of claim against the
succession in the amount of $544,108.19 for her “separate funds [that were]
deposited into a joint account ....”

On May 21, 2021, Christopher filed a sworn detailed descriptive list of
assets and liabilities of the succession and a concurrence and traversal to certain
entries on Peggy’s detailed descriptive list. According to the sworn detailed
descriptive list filed by Christopher, Willie had the following assets: a 50% interest
in various real estate with a total value of $1 19,150.00; a 50% interest in various
stocks, bonds, and brokerage accounts with a total value of $108,928.41; a 50%
interests in cash and cash equivalents with a total value of $148,810.49; a 50%
interest in miscellaneous property with a total value of $25,934.50; and a 100%
interest in miscellaneous property valued at $8,939.00. In the detailed descriptive
list, Christopher set forth that he concurred with the listing of the assets and their
values set forth in Peggy’s detailed descriptive list, and the listed liabilities for
funeral expenses and a credit card. However, Christopher traversed the debt that
Peggy listed for the sum of $272,054.09 for reimbursement for one-half of her
separate Transamerica Funds, as well as other debts that she listed totaling
$1,848.00. In addition, Christopher submitted additional liabilities and debts of the
succession for legal fees and costs, and administrator’s fees.

That same date, May 21, 2021, the surviving children filed a traversal to
Peggy’s previously filed sworn detailed descriptive list, for the purpose of
opposing and traversing the debt Peggy listed for reimbursement for one-half of
her separate Transamerica Funds in the amount of $272,054.09. The surviving
children noted that Peggy had filed a proof of claim against the succession in the
amount of $544,108.19 (twice the amount of her reimbursement claim) and that

Christopher, as the administrator of the succession, had rejected that claim, and the
surviving children specifically set forth that they opposed Peggy’s claim in this
regard.

A trial on Peggy’s proof of claim and/or reimbursement claim was held on
June 1, 2021. The trial court took the matter under advisement, and thereafter, on
July 7, 2021, issued written reasons for judgment. In its written reasons for
judgment, the trial court noted:

[t]here was no dispute at trial that the parties entered into a Prenuptial

Agreement on January 19, 2005. The pre-nuptial agreement provided

for the deposit of separate funds into a joint banking or investment

account to “defray the expenses of the marriage[.”] Further, it also

provided that any purchases made from the joint accounts were

“presumed to be owned equally.”

The trial court further noted that according to Peggy’s testimony at trial, she
maintained separate accounts during the marriage. However, the evidence
established that three specific accounts (a checking, a savings, and an investment
account) listed on the detailed descriptive list were joint accounts, and rather than
depositing her separate funds into her separate accounts, Peggy deposited
$544,108.19 of her separate funds from the Transamerica policy into joint accounts
and these funds were used in part for home remodeling, to purchase movables and
real estate together, and for customary living expenses of the matriage.

Based on this evidence, the trial court found that Peggy’s deposit of her
separate funds specifically into the jointly co-owned accounts was a voluntary
transfer of ownership in the nature of a valid donation inter vivos. The trial court
further found that “donative intent” existed by virtue of Peggy’s testimony and
actions. The trial court noted that the proof of claim Peggy filed indicated “that
she believed at one time that the joint accounts were community property” and that
her sworn detailed descriptive list indicated that those accounts were joint. The

trial court further noted that Peggy specifically chose to deposit her separate funds

into the joint account rather than her separate accounts and concluded that Peggy
failed to prove her specific intent to keep her funds separate. Therefore, the trial
court denied Peggy’s claim for reimbursement and rendered judgment that all
separate funds deposited into the joint account of Peggy and Willie became jointly
owned funds and that all items purchased with said funds were jointly owned by
Peggy and Willie.

On August 1, 2021, the trial court signed a judgment, providing that Peggy’s
claims for reimbursement, as set forth in her sworn detailed descriptive list and her
proof of claim, were denied, that three specifically identified banking and financial
accounts that were jointly in the names of Willie and Peggy were co-owned by the
succession and Peggy in the proportions of an undivided one-half (1/2) interest
each, and “that all assets purchased from the [three specifically identified] joint
banking and financial accounts ... [were] deemed to be jointly co-owned by the
[succession and Peggy] in the proportions of an undivided one-half (1/2) interest
each.”' From this judgment, Peggy has appealed.

APPELLATE JURISDICTION

Appellate courts have a duty to examine their subject matter jurisdiction sua
sponte, even if the litigants do not raise the issue. Succession of Jaga, 2016-1291
(La. App. 1* Cir. 9/15/17), 227 So.3d 325, 327. Appeals from orders or judgments
rendered in succession proceedings are governed by the rules applicable to appeals
in ordinary proceedings, except that an order or judgment confirming, appointing,
or removing a succession representative or granting an interim allowance under La.
C.C.P. art. 3321 shall be executed provisionally, notwithstanding appeal. La.
C.C.P. art. 2974.

This Court’s appellate jurisdiction extends to final judgments and to

interlocutory judgments when expressly allowed by law. Matter of Succession of

 

' The August 1, 2021 judgment also set forth a stipulation of the parties regarding Peggy and the
succession’s co-ownership of three specific parcels of real estate.
Smith, 2020-1139 (La. App. 1 Cir. 6/2/21), 326 So.3d 1252, 1254; see La. C.C_P.
art. 2083. A final judgment is one that determines the merits of a controversy, in
whole or in part; in contrast, an interlocutory judgment does not determine the
merits, but only preliminary matters in the course of an action. La. C.C.P. art.
1841.

The judgment on appeal herein determines, in part, a preliminary matter in
this succession—the denial of a claim made against the succession. As such, that
portion of the judgment is interlocutory. The judgment also determines two
specific issues in the succession, namely that three specific bank accounts were co-
owned by Peggy and the succession and that “all assets” purchased from those
three bank accounts were co-owned by Peggy and the succession. The resolution
of these two issues, however, does not conclude the succession. The heirs have not
been placed in possession of their respective portions of the estate, and a judgment
homologating a final account by the administrator has not been rendered. See
Matter of Succession of Smith, 326 So.3d at 1254; La. C.C.P. art. 3337. Since
this judgment is not conclusive of the succession proceedings, the judgment does
not constitute a final judgment. See Matter of Succession of Smith, 326 So.3d at
1254.

The Louisiana Code of Civil Procedure grants the right to an immediate
appeal of certain judgments rendered in succession proceedings; however, the
present judgment is not among those identified by the Code. See La. C.C.P. art.
3308 Gudgment homologating tableau of distribution may be suspensively
appealed); La. C.C.P. art. 3337 (judgment homologating final account is a “final
judgment”); La. C.C.P. arts. 2122 and 2974 (governing appeals of orders
appointing or removing a succession representative); Succession of Jaga, 227
So.3d at 327-328; Matter of Succession of Smith, 326 So.3d at 1254. Thus, the

judgment may be appealed only as provided by La. C.C.P. art. 1915. Matter of
Succession of Smith, 326 So.3d at 1254; Succession of Jaga, 227 So.3d at 328,
citing In re Succession of Morgan, 2015-0335 (La. App. 1% Cir, 2/24/16)
(unpublished), 2016 WL 770192 at *2 (judgment, which declared ownership of
disputed estate property but was not a judgment of possession and did not dismiss
a party, was a partial judgment subject to appeal only as provided by La. C.C.P.
art. 1915); In re Succession of Faget, 2006-2159 (La. App. 1% Cir. 9/19/07), 984
So.2d 7, 10 (judgment declaring surviving spouse to be a co-owner of family home
was partial judgment subject to appeal only under La. C.C.P. art. 1915).

The August 1, 2021 judgment on appeal does not fall within any of the
categories of partial judgments subject to immediate appeal under La. C.C.P. art.
1915(A).? Therefore, the appeal of the judgment is governed by La. C.C.P. art.
1915(B)(1), which provides that a partial judgment “shall not constitute a final
judgment unless it is designated as a final judgment by the court after an express
determination that there is no just reason for delay.” The trial court neither
designated the judgment as final for purposes of immediate appeal nor did it make
a determination that there was no just reason for delay. Therefore, the judgment is
not a final judgment for purposes of immediate appeal. See La. C.C.P. art.
1915(B)(2). Consequently, this Court lacks appellate jurisdiction to consider the
present appeal. See La. C.C.P. art. 1841, 1911, and 2083. In accord Matter of
Succession of Smith, 326 So.3d at 1254; Successions of Wayne, 2018-1177 (La.
App. 1* Cir. 5/31/19), 2019 WL 2332357, *2; Succession of Jaga, 227 So.2d at

328; In re Succession of Faget, 984 So.2d at 10.

 

* Partial judgments immediately appealable under La. C.C.P. art. 1915(A) include (1) a

judgment dismissing the suit as to less than all of the parties; (2) a judgment granting a motion
for judgment on the pleadings; (3) a judgment granting a motion for summary judgment, except a
summary judgment granted pursuant to La. C.C.P. art. 966(E); (4) a judgment on either the
principal or incidental demand, when the two have been tried separately; (5) a judgment on the
issue of liability, when that issue has been tried separately; and (6) a judgment imposing
sanctions or disciplinary action pursuant to La. C.C.P. art. 191, 863, or 864, or La. C.E. art.
510(G).
We recognize that La. Const. art. V, §10(A) provides that a court of appeal
has “supervisory jurisdiction over cases which arise within its circuit.” However,
the decision to convert an appeal to an application for supervisory writs is within
the discretion of the appellate courts. Stelluto v. Stelluto, 2005-0074 (La.
6/29/05), 914 So.2d 34, 39. Under certain circumstances, appellate courts have
exercised that discretion to convert an appeal of an interlocutory judgment into an
application for supervisory writs, such as when the motion for appeal was filed
within the thirty-day time period allowed for the filing of an application for
supervisory writs under Uniform Rules—Courts of Appeal, Rule 4-3 and where
reversal of the district court’s decision would terminate the litigation, or where
clear error in the trial court’s judgment, if not corrected, will create a grave
injustice. Boyd Louisiana Racing, Inc. v. Bridges, 2015-0393 (La. App. 1* Cir.
12/23/15) (unpublished), 2015 WL 9435285, *3 (citations omitted).

Although we have the discretionary authority to convert Peggy’s appeal to
an application for supervisory writs and rule on the writ application, we decline to
do so in this case because the ruling would not terminate or end the succession
proceedings and Peggy will have an adequate remedy by review on appeal after
rendition of a final judgment. Furthermore, the judgment for which Peggy seeks
review lacks specificity and is thus, defective.

Although the form and wording of judgments are not sacramental, Louisiana
courts require that a judgment be “precise, definite and certain.” Laird v. St.
Tammany Parish Safe Harbor, 2002-0045 (La. App. 1 Cir. 12/20/02), 836
So.2d 364, 365. As previously set forth, the judgment herein provides that “all
assets purchased from the [three specifically identified] joint banking and financial
accounts ... [were] deemed to be jointly co-owned by [the succession and Peggy],
in the proportions of an undivided one-half (1/2) interest each.” However, the

judgment does not specify, describe, or set forth these assets or the value thereof,

10
information that we find is essential to resolution of the issues raised. Notably, this
information should be evident from the language of the Judgment without reference
to other documents in the record. See Laird, 836 So.2d at 366. Thus, because the
judgment is defective, this court lacks jurisdiction to review the merits, even if we
were to convert the matter to an application for supervisory writs. See Boyd
Louisiana Racing, Inc., 2015 WL 9435285 at *423
CONCLUSION
For all of the above and foregoing reasons, this appeal is dismissed for lack
of subject matter jurisdiction, and we decline to exercise our discretion to convert
this matter to a supervisory writ application. All costs of this appeal are assessed
to the appellant, Peggy L. Saucier.

APPEAL DISMISSED.

 

>We recognize that in an appeal of a final judgment, any defect in the language of the judgment
would have required this Court to remand the matter to the trial court for amendment of the
judgment in accordance with La. C.C.P. arts. 1918 and 1951. However, the judgment before us
is neither a final judgment nor properly before us on appeal; therefore, we are not required to
remand for amendment of the judgment.

11
STATE OF LOUISIANA
COURT OF APPEAL
FIRST CIRCUIT

2021 CA 1466

SUCCESSION OF WILLIE B. SAUCIER

 

FEC OIC OO OC IOK
McClendon, J., agrees in part and dissents in part.

I agree with the majority that this Court lacks appellate jurisdiction to consider

the present appeal. However, I would have reviewed this matter under this Court’s

supervisory jurisdiction.